 JUDGE & DOLPH, LTD. 175Judge & Dolph, Ltd., a Division of Wirtz Corp. and Teamsters Local Union No. 325.  Case 33ŒCAŒ11482 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH The issues raised in this case,1 which involves the Board™s accretion doctrine, is whether the judge correctly found that the Respondent violated Section 8(a)(1) and (2) of the Act by compelling employees, as a condition of employment, to withdraw membership from their un-ion and to join another union that represented an existing unit of the Respondent™s employees, and by thereafter applying to these employees the terms of an existing col-lective-bargaining contract between the Respondent and incumbent union. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge's rulings, findings, and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Judge & Dolph, Ltd., a Divi-sion of Wirtz Corporation, Rockford, Illinois, its officers, agents, successors and assigns, shall take the action set forth in the Order.  Debra L. Stefanik, for the General Counsel. Scott A. Gore and Arthur B. Muchin (Laner, Muchin, Dom-brow, Becker, Levin & Tominberg), of Chicago, Illinois, for the Respondent. Marc M. Pekay, of Chicago, Illinois, for the Charging Party. DECISION STATEMENT OF THE CASE WILLIAM J. PANNIER III, Administrative Law Judge.  I heard this case in Rockford, Illinois, on November 14, 1996.1  On June 26 the Regional Director for Region 33 of the National Labor Relations Board (the Board) issued a complaint and no-tice of hearing, based on an unfair labor practice charge filed on January 19, alleging violations of Section 8(a)(1) and (2) of the National Labor Relations Act (the Act).  All parties have been afforded full opportunity to appear, to introduce evidence, to examine and cross-examine witnesses, and to file briefs.  Based on the entire record, on the briefs which were filed, and on my observation of the demeanor of the witnesses, I make the fol-lowing                                                                                                                       1 On May 6, 1997, Administrative Law Judge William J. Pannier III issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed a brief in support of the judge™s decision and an answering brief. 1 Unless stated otherwise, all dates occurred during 1996. FINDINGS OF FACT  I. THE ALLEGED UNFAIR LABOR PRACTICES A. Introduction This case presents allegations that Section 8(a)(1) and (2) of the Act have been violated.  Those allegations arise from the sale of certain assets by Continental Distributing Co., Inc. (Continental) to Judge & Dolph, Ltd., a Division of Wirtz Cor-poration (Respondent), a Delaware corporation with an office and place of business in Rockford, engaged in the business of wholesale selling and distributing alcoholic liquors and wines to retailers.2  Among those assets was a warehouse facility lo-cated in Rockford.  Respondent began conducting operations there on January 9.  Prior to that sale, warehouse employees working in Rockford for Continental had been represented by Teamsters Local Union No. 325 (the Union).3 Since 1989 Respondent had been operating from a smaller facility in Rockford.  For over a decade prior to January 9, however, it had not employed at that facility any warehouse employees who were permanently assigned to Rockford.  In contrast, truckdrivers had been assigned to work out of that smaller facility and they had been represented by Teamsters Local Union No. 705.  The smaller facility was closed when Respondent began Rockford operations at the one acquired from Continental. Prior to January 9 Respondent had been conducting its ware-house operations at two other northern Illinois facilities: at a full-service distribution center located in Elk Grove Village and at a warehouse located in Rolling Meadows.  Warehouse em-ployees were employed at both facilities.  They were being represented, in a single combined bargaining unit, by Liquor and Wine Sales Representatives, Warehousemen, Clerical, Distillery, Rectifying, Tire, Plastic and Allied Workers™ Union Local No. 3 (Local 3).4 Respondent had initially intended to conduct the same type of operation at the newly acquired Rockford facility as it had been conducting at the smaller one in Rockford.  That is, it did not intend to permanently assign any warehouse employees to work there.  But, prior to January 9 it changed direction in that regard.  Its officials decided to employ warehouse employees at Rockford.  They also decided to accrete those warehouse em-ployees into Local 3™s then-existing two-facility bargaining unit, so that warehouse employees at all three facilitiesŠElk  2 Respondent acknowledges that, at all material times, it has been engaged in commerce within the meaning of Sec. 2(2), (6), and (7) of the Act, based on the admitted facts that, in conducting the above-described operations during calendar year 1995, it derived gross reve-nues in excess of $500,000 and, further, purchased goods valued in excess of $50,000 which it received in Rockford directly from points outside of Illinois. 3 At all material times the Union has been a labor organization within the meaning of Sec. 2(5) of the Act. 4 The parties stipulated that, at all material times, Local 3 has been a labor organization within the meaning of Sec. 2(5) of the Act.  Though served with a copy of the Order setting date, time, and place of hearing (G.C. Exh. 1(g)), Local 3 did not enter an appearance at the hearing. 333 NLRB No. 19  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176Grove Village, Rolling Meadows, and RockfordŠwould be 
encompassed by a single bargaining unit represented by a sin-
gle bargaining agent.  The Rockford-based truckdrivers would 
continue to be represented by
 Teamsters Local Union No. 705. 
On January 9, Respondent began operating from the newly 
acquired Rockford facility with three warehouse employees: 
Thomas F. Bessert, Randy Bred
eson, and Scott Cornelius.  
Respondent does not dispute that those three employees had 
been told that, to be hired, they would each have to withdraw 
from membership in the Union and become members of Local 
3.  Proof of withdrawal from the Union™s membership had to be 
submitted to Respondent.  Later during January, representatives 
of Local 3 journeyed to Rockfo
rd and were allowed to meet with the three warehouse em
ployees on company time and 
premises.  They secured membership applications and checkoff 
authorizations from Bessert
, Bredeson, and Cornelius. 
Respondent contends that its 
actions amounted to no more 
than a lawful accretion of Rockford warehouse employees to an 
already existing bargaining unit,
 based on a community of in-
terest shared by all employee
s following the acquisition.  The 
General Counsel and the Union dispute that conclusion.  The 
complaint alleges that Responde
nt unlawfully accreted Rock-
ford warehouse employees to th
e formerly two-facility unit 
represented by Local 3 and, mo
reover, that Respondent unlaw-

fully compelled Bessert, Bredeson,
 and Cornelius to withdraw from membership in the Union and to become members of 
Local 3.  For the reasons set fo
rth post, I conclude that a pre-
ponderance of the credible evid
ence supports those allegations. 
B. The Pretransfer Situation 
Continental had been a wholesale distributor of liquor and 
wine products with facilities, at 
least, in Rosemont, Illinois, a 
suburb of Chicago, and in Rockford, approximately 80 miles 
from the Rosemont facility.  The one at Rockford had offices 
and a warehouse with docks.  It was operated by Continental as 
a full-service warehouse.  All products sold from there were 

either warehoused on the premises or were ordered for delivery 
to Rockford and, eventually, to customers. 
During the period immediately preceding the facility™s trans-
fer to Respondent, two full
-time warehouse employees and 
approximately eight truckdrivers worked there for Continental.  
As dictated by business, truckdr
ivers would sometimes work in the warehouse, helping and performing the same duties as warehousemen. All operations at Continental™
s Rockford facility were under 
the immediate supervision of the 
general manager located there.  
That had been Ken Kotlarz for the last few years of Continen-
tal™s operation of that facility.  Kotlarz was responsible for such 
matters as hiring, firing, sales, and purchasing.  In short, that 
facility operated under Continental pretty much as a self-

contained one. 
As set forth in subsection A, prior to January 9 Respondent 
had operated at three northern I
llinois locations.  At Elk Grove 
Village it operated a distribution center which was its headquar-

ters and administrative and sales center.  There, also, Respon-
dent operated a warehouse.  A c
onveyor system runs through it.  
Warehouse operations, as described 
more fully in subsection D, 
infra, are divided into four areas: split aisle, full-case flow rack 
or speed line, yellow rack or odd ball, and bulk warehouse stor-
age.  Also located there during January had been a bond room 
for storage of imported spirits. 
The Rolling Meadows facility,
 located about a 15-minute 
drive from Elk Grove Village, was opened by Respondent dur-
ing September 1995, about 4 m
onths before Respondent ac-
quired the Rockford facility from Continental.  Only bulk 
warehouse storage is located at Rolling Meadows.  Apparently, 
no products are shipped directly to customers from that loca-
tion.  Instead, product is ship
ped from there to Elk Grove Vil-
lage from which it, then, is shipped to retailers. 
During 1989 Respondent acquired certain assets of Janenicke 
Distributing.  Included was a facility in Rockford.  Initially, 
warehouse employees were sent 
there by Respondent from Elk 
Grove Village.  They worked at closing down the warehouse 
storage operation that had been conducted there.  Thereafter, 
Respondent employed no warehouse employees at Rockford.  
The only operation conducted th
ere was cross-docking: each 
day merchandise was delivered there from Elk Grove Village, 

the merchandise was unloaded on the dock and allocated for 
delivery to Rockford-area customers.  It then was loaded onto 
smaller vehicles and their driver
s made those local deliveries. 
Respondent™s truckdrivers, including those stationed at 
Rockford, were represented by Teamsters Local Union No. 
705, while Local 3 represented Respondent™s warehouse em-
ployees at Elk Grove Village 
and, since September 1995, at 
Rolling Meadows.  Collective-bargaining contracts between 
those parties were negotiated, with the most recent one between 
Local 3 and Respondent having a stated term of October 1, 
1995, through September 30, 1997,
 with provision for annual renewal absent notice by one of 
the parties of desire to termi-
nate or modify that contract. 
 Its recognition provision, article 1, states that Local 3 is rec
ognized ﬁas the sole and exclusive 
bargaining agent for all warehou
se employees of [Respondent] 
including but not limited to general warehouse workers, truck 

helpers, checkers, truck movers, picker operators, and forklift 
operators,ﬂ excluding ﬁoffice and clerical employees, teamsters, 
salesmen, guards, watchmen a
nd professional and supervisory 
employees as defined in theﬂ Act. 
Continental and the Union had also been parties to a collec-
tive-bargaining contract at the time that the Rockford facility 
was transferred to Respondent.  Th
at contract had an effective 
term which ended on March 30, 1997, with provision for an-
nual renewal absent notice by one 
of the parties of desire to 
terminate, amend, or modify it.  Article I(1) of that contract 
states that Continental ﬁrecogni
zes the Union as the exclusive 
representative of all liquor drivers, relief drivers, helpers, ware-
housemen, and platform men empl
oyed byﬂ it.  Despite the 
seeming breadth of that langua
ge, John D. Calhoun, the Un-
ion™s president, testified that none of Continental™s other loca-
tions were covered by that contract and there is no evidence 
contradicting that testimony. 
 C. Transfer of the Rockfor
d Facility to Respondent 
By letter of November 30, 1995,
 Continental™s vice president 
notified the Union that Continental was planning to sell most of 
its assets to Respondent on December 30, 1995, after which it  JUDGE & DOLPH, LTD. 177would cease operations in Rockford.  The letter further states 
that Continental understood th
at Respondent ﬁINTENDS TO 
OPERATE [the Rockford] LOCATION AND PROVIDE 

EMPLOYMENT OPPORTUNITIES FOR MOST, IF NOT 
ALL OF CONTINENTAL™S EMPLOYEES.ﬂ 
Warehouse employee Bessert te
stified that on December 29, 
1995, he had been summoned to Kotlarz™ Rockford office 
where Kotlarz said that he wanted Bessert and the other full-
time warehouse employee, Randy 
Bredeson, as well as then-
truckdrivers Scott Cornelius and John Rewerts, to work for 
Respondent ﬁin the warehouse as warehousemen.ﬂ5  According to Bessert, Kotlarz said that, to work for Respondent, Bessert 

would have to take a drug test, 
fill out a new job application 
ﬁand then I would have to go and get the withdrawal card from 
[the Union] and we would be re
quired to join Local 3 out of 
Chicago.ﬂ  Though he appeared as a witness for Respondent, 

Kotlarz did not deny having made those remarks to Bessert on 
December 29, 1995. 
Nor did Kotlarz deny Bessert™s testimony that when Bre-
deson and Rewerts had arrived in the office that day, as Kotlarz 
was speaking to Bessert, Kotlarz
 ﬁbrought both of those men 
into . . . his office and sat down and told them exactly what he 
told me and we all three agreed toﬂ take the drug test, fill out 
applications, withdraw from the Union, and join Local 3.  On 
the following day, however, Kotlarz informed the three em-
ployees that ﬁan agreement on the lease for the warehouse had 
not been reached and that we were to continue working for  
Continental . . . until the agreement would be reached on the 
building.ﬂ Calhoun testified that, during 
December 1995, he had spoken 
with Kotlarz about sale of the Rockford facility.  At some point 
Kotlarz faxed Calhoun the card of
 Chris Mueller, Respondent™s 
vice president operations manage
r, who was in charge of all 
functions at Elk Grove Village a
nd of its satellite warehouse in 
Rolling Meadows.  ﬁ[I]n late December,ﬂ he testified, Calhoun 
tried to telephone Mueller, at
 the number shown on the card, 

but was told that Mueller was no
t available.  Calhoun left his 
telephone number, requesting that 
Mueller call him.  Instead, 
Calhoun received a call from someone who identified himself 
as Respondent™s attorney.  Calhoun testified that he told the 
attorney that the Union should represent the Rockford ware-
house employees and he requested
 a meeting.  The attorney 
responded that a meeting did not seem necessary and, if there 
was a dispute about representation of employees at Rockford, 
that Calhoun should contact Local 705. 
Respondent did not acquire Continental™s assets until, ac-
cording to a stipulation of the parties, January and did not begin 

operating at the former Continental facility until January 9.  
Mueller testified that initially ﬁwe believed [there] was going to 
be a January 2nd closing.ﬂ  But, due to a problem with the 
quantity and value of inventory at Continental™s Rosemont 
                                                          
                                                           
5 As pointed out in subsection B, Continental™s Rockford truckdriv-
ers occasionally worked in the wa
rehouse, performing the same work 
as warehouse employees.  Cornelius and Rewerts had been the truck-
drivers who had done so the most. 
facility,
6 the final documents were not signed until Tuesday, 
January 9.  On that same date
, according to Mueller, Respon-
dent began operating a self-sufficient distribution center, appar-
ently like that at Elk Grove Village, in Peoria, Illinois.  How-
ever, in contrast to what occurred at Rockford, Local 3 was not 
recognized as the bargaining agent of warehouse employees 
working at the Peoria facility. 
 Apparently, that was because 
Peoria lies outside of the territorial jurisdiction of Local 3. 
Mueller testified that Responde
nt had initially planned to 
send Elk Grove Village warehous
e employees to Rockford 
temporarily, to clear out the 
inventory and equipment there 
which had not been sold to Responde
nt, so that it could be sent to Continental™s Rosemont facility.  Thereafter, only cross-
docking operations would be c
onducted at the newly acquired 
Rockford facility, as had been 
conducted at the smaller former-
Janenicke Rockford warehous
e, which Respondent would 
close.  However, claimed Muel
ler, business picked up at Elk 
Grove Village and, due to the delay in acquiring Continental™s 
assets, no Elk Grove Village personnel were available to work 
in Rockford.  So, Respondent™s officials reversed direction and 
decided to hire former Con
tinental warehouse employees to 
clear out the facility which Continental had been operating.  
They also decided to utilize those warehouse employees in the 
cross-docking operation which w
ould be relocated there from 
the former Janenicke warehouse. 
Kotlarz, who became Respondent™s general manager at the 
Rockford facility, testified that, from Tuesday, January 9 
through Thursday, January 11, Respondent™s newly hired per-
sonnel began inventorying and preparing to return to Continen-
tal the assets in the facility wh
ich Respondent had not acquired.  
Cross-docking operations began there on Friday, January 12. 
Kotlarz further testified that on January 9 he had told 
Bessert, Bredeson, and Cornelius that ﬁa position was available 
to them based on the fact that they use Local 3 employees and 
that they would have to get a withdrawal card from the Union 
and sign up with Local 3.ﬂ   The three employees were allowed 
to go to the Union™s hall, whil
e on Respondent™s payroll, to 
obtain withdrawal cards.  They were obliged to produce those 
withdrawal cards and permit Kotlarz to inspect and to photo-
copy them.  The copies were then transmitted by Kotlarz to 
Respondent™s Elk Grove Village headquarters. 
Respondent™s officials never explained why it had insisted 
that Bessert, Bredeson, and Cornelius obtain and produce with-
drawal cards from the Union.  Nor is a legitimate explanation 
advanced in Respondent™s brief.  Even assuming arguendo that 
a legitimate accretion had occurred, there seems no valid reason 
for Respondent to have intervened
 and insisted that withdrawal cards be obtained and, then, be produced for Respondent to 
inspect and copy them.  Absent such a legitimate explanation, 
the only explanation suggested by 
the record is that Respondent wanted to eliminate any possibility of a competing claim to 
representation based on membership in a labor organization 
other than Local 3.  Of course, as discussed in section II, infra, 
that hardly is a reason which is legitimate under the Act. 
 6 It appears that Respondent purchased Continental™s Rosemont 
merchandise, but not the facility, itself, since Respondent later leased 
space from Continental 
in that facility. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178On January 22, well before expiration of the 30-day period 
specified in the union-security provisions of Respondent™s con-
tract with Local 3, that labor organization™s representatives 
appeared at Rockford.  Kotlarz ushered Bessert, Bredeson, and 
Cornelius from their work stations into the salesmen™s room 
where they met with Local 3™s representatives who said, 
Bessert testified without contra
diction, ﬁthey would be repre-
senting us.ﬂ  That statement, of
 course, reinforced what Kotlarz 
had said during the preceding month, as described above.  The 
three warehouse employees signed 
applications for membership 
in Local 3 and, also, checkoff au
thorizations produced by Local 
3™s representatives. 
D. Operations After January 9 
By the end of January, Respondent
 was operating facilities at 
Elk Grove Village, Rolling Meadows, Rockford, and Peoria.  
During February it leased commercial warehouse space from a 
firm called Quality House at 
a location approximately 5 min-
utes driving time from Elk Grove Village.  The bond room was 
relocated to Quality House.  During March it leased additional 
warehouse space in Continental™s Rosemont facility. 
On July 1 Respondent opened a 140,000-square-foot bulk 
warehouse in Wood Dale, a suburb of Chicago which is ap-proximately a 5-minute drive from Elk Grove Village.  That 
allowed it to conclude its lease 
with Continental.  As of the 
hearing, Respondent was continuing to lease space at Quality 
House, though it intended to relocate the bond room to Rolling 
Meadows and, presumably, terminate the lease with Quality 
House.  In any event, by the time of the hearing, it was operat-
ing facilities at Elk Grove V
illage, Rolling Meadows, Wood 
Dale, Rockford, Quality House, and Peoria. 
There is scant evidence as to what type of operation is con-
ducted by Respondent at Peoria, ot
her than that it is a distribu-

tion center similar to that opera
ted by Respondent at Elk Grove 
Village.  At the latter, a two-tier conveyor system runs through 
the warehouse which is divided into four areas.  One is desig-
nated the split aisle.  Handled there are orders involving less 
than a case of spirits.  Bottles
 are picked from a four-pod carou-sel which holds them.  The bottles are placed in cases for each 
customer and the cases are loaded onto the conveyor for 
movement to the area from which they will be loaded on trucks 
and shipped. 
The second warehouse area is designated the full case flow 
rack or speed line.  Cases of product are picked and loaded onto 
the conveyor for movement to the loading and shipping loca-
tion.  The third area is designated as the bulk warehouse.  In that area, Respondent stores on pallets an approximately 3-day 
supply of cases of its fastest 
moving products.  As ordered, pallets are loaded onto the conveyor.  Unclear is whether those 

pallets move to the yellow rack
ing or speed line areas to be allocated by order or, instead, whether that occurs in the load-
ing and shipping location. 
The final warehouse area at Elk Grove Village is designated 
yellow rack or odd ball.  There, Respondent stores on steel 
racks cases of products which 
are the slowest moving full-case 
items.  As with the other three areas, whenever one of those 
items is ordered, it is pulled from the rack, loaded onto the 
conveyor, and moves to the lo
ading and shipping location. 
By the time of the hearing ther
e were three warehouse shifts at Elk Grove Village.  Mueller estimated that, at any given 

time, ﬁprobably 95 to 100ﬂ ware
house employees are employed 
there, about 25 of whom work on day shift.  According to 
Mueller, four to six warehouse employees ordinarily work in 
the bulk warehouse area during the day shift and one-to-four 
employees will work there duri
ng the night shift, with ﬁnoneﬂ 
working there during the intervening shift.  However, whenever 
an unusually high number of loads 
arrives at Elk Grove Village, 
as many as 15 warehouse employ
ees may be assigned to the 
bulk warehouse area to unload 
and store that merchandise. 
Both Wood Dale and Rolling Meadows are bulk storage 
warehouses, apparently similar 
to the bulk storage warehouse 
area at Elk Grove Village.  Stocked at each of those satellite 
warehouses is merchandise for wh
ich there is no room at Elk 
Grove Village.  That merchandise is then fed to Elk Grove 
Village as needed for shipment from that distribution center.  
At the time of the hearing only one warehouse employee was 
working at Rolling Meadows, according to Mueller, ﬁbecause 
there is not a lot of activity 
going on, but prior to right now there . . . were three or four employees working there.ﬂ  ﬁI think 

four or five,ﬂ he further testif
ied, warehouse employees work at 
Wood Dale.  Mueller testified 
that Respondent had no employ-
ees working at Quality House at the time of the hearing. 
From January 9 through September 30 Respondent had only 
the three initially hired wareho
use employees assigned to work 
at Rockford.  For approximately 45 days, they, as well as em-

ployees occasionally dispatched fr
om Elk Grove Village to help 
them, had worked at clearing out the Rockford facility.  
Bessert, Bredeson, and Cornelius also performed cross-docking 
during that period and, after 
it, through September 30.  How-
ever, as of October 1, Responde
nt made two changes in opera-tions at Rockford.  First, it 
began warehousing there, Mueller 
testified, ﬁapproximately 300, 3
50 of the fastest moving, what we call SKU™s [sic] which are brand codes which are individual 
items.ﬂ  Those items are picked from the warehouse and added 
to other products still arriving from Elk Grove Village each 
day, after which the consolidated
 orders are then delivered to 
retailers. 
Second, a night shift was added at Rockford on October 1.  
To staff it, two warehouse empl
oyeesŠMarc Brennan and Rick 
NelsonŠwere transferred from Elk Grove Village, where they 
had been hired and were being 
trained in warehouse operations 
as conducted by Respondent.  Bredeson also was moved from 
day to night shift at Rockford
.  The night-shift warehouse em-
ployees pick merchandise which ha
s been ordered, move it to 
the loading dock and, then, combine it with merchandise arriv-
ing from Elk Grove Village, now 
at approximately 10:30 p.m.  
The combined orders are then loaded on the vehicles whose 
drivers continue to make deliveri
es to Rockford-area retailers.  
According to Mueller, the two day-shift warehouse employees 

ﬁwould be receiving merchandise
 and putting it awayﬂ in the 
Rockford warehouse, although they also will help the night 
shift complete staging and loading merchandise in the morn-
ings, whenever that work has not been completed by the time 
that Bessert and Cornelius arrive for work. 
 JUDGE & DOLPH, LTD. 179II. DISCUSSION 
As set forth in section I,C, above
, Respondent insisted that 
Bessert, Bredeson, and Cornelius withdraw from membership 
in the Union, and prove that they had done so, as a condition of 
employment with Respondent.  
Section 8(a)(1) of the Act 
makes it an unfair labor practice ﬁto interfere with, restrain or 
coerce employees in the exerci
se of the rights guaranteed in section 7ﬂ of the Act.  Two 
rights guaranteed employees by 
Section 7 are ﬁto . . . join . . . 
labor organizationsﬂ and ﬁto bar-
gain collectively through represen
tatives of [employees™] own 
choosing[.]ﬂ  Obviously, those statutorily guaranteed rights are 
interfered with whenever an employer insists that, to obtain 
employment, applicants must withdraw from membership in a 
particular labor organization.  
More specifically, such insis-
tence deprives those employees of their statutory right to re-
main members of a labor organi
zation which they have chosen 
to join.   
Furthermore, like authorization 
cards, union membership is a long established means for showi
ng that a labor organization is 
authorized to represent and ba
rgain on behalf of employees 
who are its members.  
Campbell Machine Co.
, 3 NLRB 793, 798 (1937).  More recently, see 
NLRB v. Rayel Electric Co.
, 709 F.2d 939 fn. 4 (5th Cir. 1983).  The natural effect of insist-
ing that Bessert, Bredeson, a
nd Cornelius withdraw from mem-
bership in the Union is to have deprived them of one means of 
proving that the Union continued to
 be their desired bargaining 
agent.  In turn, such action naturally restricted, if not deprived, 

the Union™s ability to claim recognition on their behalf as those 
three warehouse employees™ bargaining agent.  That is, by in-
sisting that Bessert, Bredeson, and Cornelius withdraw from the 
Union, Respondent eliminated their membership in the Union 
as a means by which the latter could prove that it continued to 
be their designated bargaining agent.  Therefore, by insisting 
that those three warehouse empl
oyees withdraw from the Un-
ion™s membership as a conditi
on of obtaining employment, 
Respondent interfered with, restra
ined, and coerced them in the 
exercise of rights guaranteed by Section 7 of the Act, thereby 

violating Section 8(a)(1) of the Act. 
Beyond that, Respondent™s insi
stence that Bessert, Bredeson, 
and Cornelius withdraw from the Union™s membership had 
been an integral aspect of it
s accretion of Rockford warehouse 
employees to the unit represented by Local 3.  Even assuming, 
arguendo, that Respondent proper
ly accreted t
hose employees 
to that unit, there has been no
 showing that the Union would 
have necessarily insisted that those three employees obtain 
membership withdrawals as a consequence of having to ob-
serve the union-security obligations
 of Local 3™s contract with 
Respondent.  In short, Respon
dent usurped a choice which 
belonged in that respect to the Union. 
In the process of usurping that choice, Respondent naturally 
advanced the cause of Local 3™s representation situation.  As set 
forth above, union membership is one means by which a labor 
organization may demonstrate it
s designation of bargaining 
agent status.  Withdrawals from membership eliminate the pos-
sibility of membership™s use as a basis for claiming representa-
tive status.  To the extent that Local 3 benefited from elimina-
tion of that basis for a potentially competing claim to represent 
the Rockford warehouse employees
, it received assistance from 
Respondent. Section 8(a)(2) of the Act provides, in pertinent part, that it is 
an unfair labor practice ﬁto . . . interfere with the . . . admini-

stration of any labor organization or contribute . . . other sup-
port to it[.]ﬂ  Here, by imposing withdrawal from the Union as 
a condition of hiring Bessert, Br
edeson, and Cornelius, Re-
spondent not only inherently interfered with the Union™s ability 

to continue representing Rockford warehouse employees, but it 
naturally strengthenedŠsupportedŠL
ocal 3™s situation in what 
has become a dispute over whether its representation of Re-
spondent™s warehouse employees s
hould have been extended to 
the Rockford warehouse employ
ees formerly employed by 
Continental.   
In that respect, it matters not whether Respondent™s assis-
tance to Local 3Šby insisting that Bessert, Bredeson, and Cor-

nelius withdraw from the UnionŠhad been malevolently moti-
vated by an actual intention to eliminate the potentially compet-
ing representation claim of the Union to represent Rockford 
warehouse employees.  ﬁWe find
 nothing in the statutory lan-
guage prescribing scienter as an element of the unfair labor 
practice here involved.ﬂ  
Garment Workers (Bernhard-
Altmann) v. NLRB, 366 U.S. 731, 738Œ739 (1961).  Accord-ingly, ﬁneither good faith nor lack
 of intent to violate the Act 
are of significance . . . for it is the effect, and not the motivation 
of an action, which determines whether the Act has been vio-
lated.ﬂ  Double A Products Co.
, 134 NLRB 222, 228 (1961), 
and cases cited in footnote 5. 
Respondent™s insistence that 
Bessert, Bredeson, and Corne-
lius withdraw from membership in the Union, as a condition for 
being hired by it, naturally s
upported Local 3™s representation 
position at Rockford.  Therefore, by having done so, Respon-
dent unlawfully assisted Local 3 
and violated Section 8(a)(2) of the Act. 
Beyond unlawful insistence that Bessert, Bredeson, and Cor-
nelius withdraw from the Union, 
Respondent also insisted that 
they become members of Local 3, to be employed by Respon-
dent.  It made its facility and the paid time of those three em-
ployees available on January 22, so that Local 3 could enroll 
the three Rockford warehouse employees as members and, also, 
secure checkoff authorizations from each of them.  Of course, 
January 22 is less than 30 days from the time that Bessert, Bre-
deson, and Cornelius had begun working for Respondent. 
There is no allegation that Re
spondent had violated Section 
8(a)(3) of the Act, though Respondent™s above-reviewed con-
duct had an obvious affect of depriving Bessert, Bredeson, and 
Cornelius of their statutory 30-day period to decide whether or 
not to comply with the union-se
curity requirements of Respon-
dent™s collective-bargaining contract
 with Local 3.  In addition, 
by insisting that those three employees become members of 
Local 3, Respondent deprived them of rights to which they are 
entitled under the prin
ciples enunciated in 
Communications 
Workers v. Beck
, 487 U.S. 735 (1988), and California Saw & 
Knife Works
, 320 NLRB 224 (1995). 
Even so, absence of allegation that Section 8(a)(3) of the Act 
was violated does not bar cons
ideration of that same conduct 
under Section 8(a)(1) and (2) of 
the Act.  By insisting that 
Bessert, Bredeson, and Cornelius become members of Local 3, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180Respondent rendered support to the latter by enabling it to fa-
cially perfect a claim to representation of those three employees 
and, concomitantly, to strengthen its position against any com-
peting representation claim by the 
Union.  In so doing, Respon-
dent injected itself into a situation where it should have ﬁkept 
[its] hands off, and completely.ﬂ  
NLRB v. Thompson Products, 130 F.2d 363, 368 (6th Cir. 1942).  Further, its conduct inher-
ently deprived those three wa
rehouse employees of the statu-
tory right to decide whether or 
not to become members of Local 
3.  Therefore, Respondent violated Section 8(a)(1) and (2) of 
the Act by insisting, as a conditi
on of employment, that Bessert, 
Bredeson, and Cornelius become members of Local 3 and by 

assisting Local 3 in ensuring that those three employees did 
become its members. 
As to Respondent™s accretion of the Rockford warehouse 
employees to the then-existing bargaining unit of Elk Grove 
Village and Rolling Meadows warehouse employees, prior to 
January 9 Continental™s Rockford warehouse employees had 
been included in a single or combined bargaining unit with 
Rockford-based truckdrivers.  Employees in that single or com-
bined unit had been represented historically by the Union.  That 
historic Rockford unit was bifurcated following transfer of the 
Rockford facility from Continental to Respondent, with the 
warehouse employees being assigne
d representation by Local 3 
and Rockford truckdrivers being represented by Teamsters 
Local Union No. 705. 
In actuality, there was no change in Rockford truckdrivers™ 
representation.  For, since it had begun operating from the for-
mer Janenicke facility during 1989, Respondent™s truckdrivers 
there had been represented by 
Teamsters Local Union No. 705.  
Those were the only truckdrivers who continued driving for 
Respondent out of Rockford on and 
after January 9.  As to them 
the lone difference was the facility from which they delivered 
merchandise: from the former Ja
nenicke facility prior to Janu-
ary 9 and from the former Continental one on and after that 

date.  Accordingly, no accretion of Rockford-based truckdrivers 

occurred as a result of Respondent™s initiation of operations 
from the former Continental facility in Rockford.  Respondent™s 
Rockford truckdrivers had been and continued to be repre-
sented by Teamsters Local Union No. 705. 
There was an allegation in the complaint that Respondent 
unlawfully refused to consider 
for employment former Conti-
nental truckdrivers.  However,
 that allegation was withdrawn 
based on a settlement of it.  Mo
re importantly, so far as the 
record discloses, there never wa
s an allegation that Respondent 
had violated the Act when it co
ntinued recognizing Teamsters 
Local Union No. 705 as the bargaining agent of Respondent™s 
Rockford employees.  In consequence, the unlawful accretion 
allegation is confined to wa
rehouse employees whom Respon-
dent has been employing at Rockford. 
As to that allegation, the onl
y contention pertains to Respon-
dent™s recognition of Local 3 as
 the collective-bargaining agent 
of those employees.  There is
 no allegation that Respondent 
should have recognized the Uni
on as the bargaining agent of 
the newly hired Rockford ware
house employees.  As a result, 
the only issue presented here is 
whether, instead of recognizing 
Local 3 as the bargaining agen
t of Rockford warehouse em-ployees, Respondent should have 
regarded those employees as 
unrepresented or, at least, peti
tioned for a representation elec-
tion under Section 9(c)(1)(B) of the Act or, alternatively, for 
unit clarification under the Board™s Rules and Regulations, 
Section 102.60(b) and Statements of Procedure, Section 101.17.  
See 
Firemen & Oilers IBF&O
, 145 NLRB 1521Œ1524 (1964); 
Shop Rite Foods, 
247 NLRB 883 (1980); and 
Holly Hill Fruit 
Products, 256 NLRB 209 fn. 1 (1981). 
A violation of Section 8(a)(2) of the Act, of course, can exist 
even though, absent unlawful recognition of a labor organiza-
tion, employees would be left 
without representation.  For, 
underlying Section 8(a)(2) of the 
Act is the fundamental policy that employees ﬁshould be given an opportunity to determine 
for themselves which union they wish to represent them, or 
whether they wish to reject 
union representation entirely.ﬂ  
Sheraton-Kauai Corp. v. NLRB
, 429 F.2d 1352, 1354 (9th Cir. 
1980).  Accordingly, to estab
lish that Respondent unlawfully 
extended historic representation of Local 3 to Rockford ware-

house employees, the General Counsel
 is not required to allege 
or establish that the Union, or any other labor organization, had 

instead to be recognized.  ﬁUnder [Sec.] 7 of the Act the em-
ployees have ‚the right to refrain from any or all™ concerted 
activities relating to collective bargaining . . . as well as the 
right to join a union and participate in those concerted activi-
ties.ﬂ  
NLRB v. Textile Workers 
Local 1029 (International Pa-
per), 409 U.S. 213, 216 (1972). 
Existence of that statutory right does not bar altogether, 
without an election, the ability of employers and labor organi-

zations to add to an existing bargaining unit newly created clas-
sifications or employees of ne
wly acquired or expanded facili-
ties.  For, even if employees are not accorded a right to partici-
pate in an election of representa
tive, nor a right to demonstrate 
their support of a particular representative by some other 

means, such as signed authori
zation cards or union member-
ship, they still may be included in an already existing unit un-
der the doctrine of accretion.  That doctrine is essentially a 
ﬁprocess through which the Board has added new employees to 
an existing group without holding an election.ﬂ  
Westinghouse Electric Corp. v. NLRB
, 440 F.2d 7, 11 fn. 3 (2d Cir. 1971), 
cert. denied 404 U.S. 853 (1971). 
ﬁAn accretion is simply the addition of a relatively small 
group of employees to an existing unit where these additional 
employees share a sufficient community of interest with the 
unit employees and have no 
separate identity.ﬂ  
Lammart In-dustries v. NLRB
, 578 F.2d 1223, 1225 fn. 3 (7th Cir. 1978).  
Accord: NLRB v. R. L. Sweet Lumber Co.
, 515 F.2d 785, 794 
(10th Cir. 1975), cert. denied 432 U.S. 986 (1977); and 
West-inghouse Electric Corp. v. NLRB
, supra at 10.  It is to that doc-
trine which Respondent points in arguing that the Rockford 

warehouse employees have no separate identity and, con-
versely, shared a sufficient community of interest with Respon-
dent™s Elk Grove Village and Rolling Meadows warehouse 
employees, as of January 9, to be regarded as a proper accretion 
to the historic warehouse employee 
unit represented by Local 3. 
Unlike the situation with Rockfo
rd-based truckdrivers, there 
is no basis for concluding that Local 3 had been representing 
warehouse employees working regularly for Respondent at 
Rockford.  When it began operating out of the former Janenicke 
facility there during 1989, Responde
nt had dispatched a crew of 
 JUDGE & DOLPH, LTD. 181Elk Grove Village Local 3-repr
esented warehouse employees to 
Rockford.  There, they worked for approximately 2 or 3 
months, essentially clearing out th
at facility.  However, accord-
ing to Mueller, ﬁThere was mi
nimal warehouse work that had 
to be done at that [Rockford] facility after December ‚89.ﬂ  
What occasional warehouse work had to be performed there 
was done by warehouse employee
s sent from Elk Grove Vil-
lage on what Mueller characteri
zed as an ﬁad hocﬂ basis to 
ﬁwork on your unsaleables.ﬂ  
Of course, those warehouse em-ployees were represented by Local 3 while working at Elk 

Grove Village and Respondent c
ontinued to recognize Local 3 
as their bargaining agent during the brief periodsŠﬁ3/4 days,ﬂ 

Mueller testifiedŠwhile they would work in Rockford.  None-
theless, for over half a deca
de no warehouse employees had 
regularly worked for Respondent at Rockford. 
By January 9 Respondent also had been operating a ware-
house facility at Rolling Meadows for approximately 4 months.  
It had recognized Local 3 as the bargaining agent of the one 
warehouse employee working there at the time of the hearing 
and, also, of the three or four warehouse employees who had 
worked there from September 1995 until Respondent reduced 
the warehouse-employee compleme
nt to a single employee, 
shortly before the hearing in the instant proceeding.  However, 

in contrast to what would occur on January 9 at Rockford, the 
three or four warehouse employees at Rolling Meadows had 
been transferred there from Elk Grove Village and, presumably, 
had been represented by Local 3 at the time that they began 
working at Rolling Meadows. The Board has concluded that it will apply the accretion doc-
trine to situations where separa
tely represented units of em-
ployees have been consolidated and merged into a single work 

force and, thereafter, one of those bargaining agents has repre-
sented the overwhelmingly pr
edominant number of the now-consolidated work force.  See 
Custom Deliveries
, 315 NLRB 1018, 1020 (1994), and cases cited therein.  Here, there were 95 
to 100 warehouse employees at El
k Grove Village and an addi-tional three or four such employees at Rolling Meadows as of 
January 9 and for several months
 thereafter.  Obviously the 
three warehouse employees hired at Rockford constituted less 

than the ﬁ30 percent or more of the bargaining unitﬂ which the 
Board concludes would be needed to establish a substantial 
claim of interest by the Uni
on among all warehouse employees 
employed by Respondent as of January 9. 
Custom Deliveries
 and the cases cited in it, however, each 
presented situations where all 
employees began working in the 
same or in immediately adjacent locations following the con-
solidation or merger of previously separate operations.  That is 
not the situation presented here
.  Rockford warehouse employ-
ees work at a location approx
imately 70 to 80 miles from Elk 
Grove Village and Rolling Meadows.  Similar distances appear 
to separate Rockford from the locations of the subsequently 
opened warehouse facilities at
 Quality House and at Wood 
Date. 
To be sure, such a distance is hardly immense and prohibi-
tive to transit.  Indeed, one Elk Grove Village employee daily 
commutes to work there from the Rockford area.  Even so, 
geographic separation is one fact
or which tends to create a 
separate and distinct
 community of intere
st between employees 
at different locations.  For, ﬁthere
 is apt to be a bond of interest 
among all persons employed by 
the same employer in connec-
tion with the same enterprise at the same locus.ﬂ  
NLRB v. Liv-

ing & Learning Centers
, 652 F.2d 209, 213 (1st Cir. 1981).  
Presence or absence of geographic proximity between employ-
ees also can affect ability of employees at separate locations to 
participate in unit activities.  
NLRB v. Carson Cable TV
, 795 
F.2d 879, 886 (9th Cir. 1986).  See also NLRB v. Bogart Sportswear Mfg. Co., 485 F.2d 1203, 1206 (5th Cir. 1973) (in-volving plants separated by 25 and 65 miles). 
Of course, geographic separation 
is not the sole, nor even a 
predominant, factor in evaluating an issue of accretion.  Still, it 
is a factor which differentiates cases such as the instant one 
from cases such as 
Custom Deliveries
, and it also is a factor 
which tends to show that Ro
ckford warehouse employees pos-
sess a community of interest wh
ich is naturally different and 
distinct from similarly classified employees at Respondent™s 

warehouse facilities clustered in 
and near the Elk Grove Village 
distribution center.  Additional factors to which the Board has 

given weight in making accretion determinations include ﬁinte-
gration of operations, centraliza
tion of managerial and adminis-
trative control . . . similarity of working conditions, skills and 

functions, common control of 
labor relations, collective-
bargaining history, and interc
hange of employees.ﬂ (Footnote 
omitted.)  
Gould, Inc., 263 NLRB 442, 445 (1982).  See also 
Lammart Industries v. NLRB, 
supra
 578 F.2d at 1225; 
GHR Energy Corp., 294 NLRB 1011, 1016 (1989). 
Here, prior to January 9, there was a relatively prolonged 
bargaining history for warehouse 
employees working in a unit 
confined to a single location in Rockford.  Similarly, there ap-

pears to have been a relatively lengthy separate bargaining 
history confined to warehouse employees working at Respon-
dent™s Elk Grove Village distribution center and, more recently, 
at warehouse facilities located relatively proximate to Elk 
Grove Village.  Of course, prior to January 9 the Rockford 
warehouse employees had been included in a combined unit 

with truckdrivers based in Rockford.  And those truckdrivers 
had occasionally worked in the Rockford facility, performing 
many of the same duties as the warehouse employees who were 
working there.  But, there is no evidence that, since January 9, 
truckdrivers have performed warehouse functions at Rockford.  
Units separating warehouse employees from truckdrivers, even 
ones who make only local deliveries, have long been concluded 
by the Board to be a
ppropriate.  See, e.g., 
H. P. Wasson & Co.
, 153 NLRB 1499, 1501 (1965); 
Cal-Maine Farms, 
249 NLRB 944 (1980) (dockworkers); and NLRB v. Crockett-Bradley, Inc.
, 523 F.2d, 449Œ451 (5th Cir. 1975).  Accordingly, it cannot be 

said that departure of truckdrivers from the historic Rockford 
unit somehow destroyed any possibility of continued separate 
community of interest among wa
rehouse employees working at 
that single location. 
Respondent argues that its own bargaining history with Lo-
cal 3 also must be considered in situations where it has em-

ployed warehouse employees in 
locations other than Elk Grove Village. Indeed, it must.  But, the evidence of such history is 
somewhat limited.   
Until September 1995 there is no evidence that Respondent 
employed any warehouse employee
s outside of the Elk Grove 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182Village distribution center on a permanent basis.  During that 
month a few warehouse employee
s became employed perma-
nently at the Rolling Meadows faci
lity.  But, they were ware-
house employees who had been sent the relatively short dis-
tance there from the Elk Grove Village distribution center and 
who, presumably, were already be
ing represented by Local 3.  
There is no evidence of any other facility being opened by Re-
spondent which had been treated as an accretion to the ware-
house unit at Elk Grove Village. 
Respondent points out that it
 treated warehouse employees 
who worked in Rockford at the former Janenicke facility as part 
of the bargaining unit represented by Local 3.  However, there 
never were any warehouse employ
ees assigned permanently to 
that facility by Respondent.  The occasional warehouse work 
which had to be performed there was done by Elk Grove Vil-
lage employees sent 
temporarily to the former Janenicke facil-
ity.  Once they completed their warehouse duties there, those 

warehouse employees returned to Elk Grove Village where 
they resumed working permanen
tly.  Such occasional tempo-
rary assignments hardly suffice to
 establish a history of recog-
nizing Local 3 as the bargaining agent of Rockford warehouse 
employees as part of a single-bargaining unit encompassing 
Rockford and Elk Grove Village. 
In contrast to the initial staffing of Respondent™s Rolling 
Meadows facility, Bessert, Bredeson, and Cornelius never had 
been employed by Respondent prio
r to its employment of them 
on January 9.  Furthermore, each of them had been a total 
stranger to representation by Local 3 prior to that date.  True, 
they did become members of Lo
cal 3.  As concluded above, 
however, that occurred as a re
sult of Respondent™s unlawful 
conduct directed to each of those three employees.  There is no 
evidence whatsoever that, absent those unfair labor practices, 
any one of those three warehouse employees would have with-
drawn from the Union™s membership and joined that of Local 3.  
So, there is no basis for concluding that what had occurred in 
connection with the former Ja
nenicke facility and at Rolling 
Meadows shows a history of bargaining which applies to what 
occurred when Respondent took over the Rockford facility 
from Continental. 
In that connection, it should be 
pointed out that there is no 
after-acquired provision in Respondent™s collective-bargaining 
contract with Local 3.  Article 29 provides that the contract 
ﬁshall inure to the benefit of and shall be binding upon the 
heirs, executors, administrators
, successors and assigns of the 
parties,ﬂ as well as ﬁupon, and assumed by, any entity which 
shall be a purchaser or other transferee of the business assets 
ofﬂ Respondent.  But, neither that article, nor any other article 
of Respondent™s 1994Œ1997 contract 
with Local 3 contains ﬁa 
clause requiring the Respondent to recognize [Local 3] and 
apply the terms of the contract at all facilities, including those 
that might be acquired in the future.ﬂ  
Ebon Services, 298 NLRB 219 fn. 3 (1990). 
Of course, even had such a clause been included in that con-
tract, it would only ﬁconstitute a waiver of [Respondent™s] right 

to insist upon a Board-conducted
 election when faced with a 
demand for recognition but [would] 
not relieve [Local 3] of its 
obligation to provide [Respondent] with proof of its majority 
status among the employees in 
the group to be added to the 
existing unit.ﬂ  Joseph Magnin Co.
, 257 NLRB 656 (1981).  
Not only did Local 3 not provid
e evidence of such support, 
aside from that arising from Re
spondent™s unlawful assistance, 
but from Mueller™s description of
 his conversations with Local 
3, it appears that the intention to accrete the Rockford ware-
house employees originated with 
Respondent.  It, then, notified 
Local 3 of that intention.  To the great surprise of probably no 

one, Local 3 promptly endorsed
 Respondent™s suggestion.  
However, that suggestion and 
the endorsement of it are not 
based on any provision of the contract between Local 3 and 
Respondent. No doubt warehouse operations at Rockford changed follow-ing Respondent™s acquisition of C
ontinental™s facility there.  
For approximately 9 months 
Respondent conducted only cross-
docking operations at Rockford, just as it had been conducting 
at the former Janenicke facility.  Previously, Continental had 
operated that facility as a self-contained distribution center.  As 
a result of Respondent™s change in operations, the Rockford 
facility was dependent complete
ly upon receipt of product from 
Elk Grove Village until October 1.
7  Even so, the fact remains 
that, prior to January 9, operations at the Rockford facility were 
dependent on receipt of product from somewhere. 
There is a high degree of cent
ralization of administrative and 
managerial functions at Elk Gr
ove Village for all of Respon-
dent™s Northern Illinois facilities.  During the first part of 1996, all product being shipped from Rockford came from the Elk 
Grove Village distribution center.  All orders for product are 
processed by personnel at Elk Grove Village.  All billing origi-
nates from Elk Grove Village.  Furthermore, it is there that all 
ultimate determinations are made concerning Rockford ware-
house employees.  Their timecards are submitted to Elk Grove 
Village, their pay records are maintained there and their pay-
checks originate at Elk Grove Village.  As is true of all other 
northern Illinois facilities, wa
rehouse employees at Rockford 
are subject to ultimate supervis
ion by Vice President Opera-
tions Manager Mueller and, be
low him, to supervision by 
Rocky Ruane, head of shipping operations at Elk Grove Vil-
lage. 
Still, the unit represented by Local 3 after the accretion is not 
one which is employerwide in sc
ope.  As pointed out in section 
I,D, above, on January 9 Res
pondent opened another distribu-
tion center in Peoria.  But, Local 3 did not become the bargain-
ing agent for the warehouse empl
oyees, nor were those em-
ployees accreted to the historic Elk Grove Village-oriented 

bargaining unit.  From the te
stimony of Respondent™s wit-
                                                          
 7 As pointed out in sec. I,D, above, on and after October 1 Respon-
dent began warehousing a consider
able portion of the merchandise 
which it shipped to Rockford-area retailers.  To handle that change in 
operations, Respondent added a second 
shift at Rockford and assigned 
two additional employees, as well as Bredeson, to work on that shift.  
However, those events occurred well after Respondent had accreted 
Rockford warehouse employees to the unit historically represented at 
Elk Grove Village by Local 3.  Moreover, there is no evidence that, during January or during the months immediately thereafter, Respon-
dent had contemplated such a cha
nge at Rockford. Consequently, the 
events of October are accorded little 
weight in evaluating the lawful-
ness of Respondent™s January accre
tion to the Elk Grove Village-
oriented warehouse employee bargaining unit. 
 JUDGE & DOLPH, LTD. 183nesses, it appears that the reason 
for not having done so is that 
Peoria lies outside the geogra
phic jurisdiction of Local 3.  
Thus, the less than employerwide unit which Respondent con-
tends should be regarded as appropriateŠthe one which com-
bines Rockford warehouse employees with those working in 
and near Elk Grove VillageŠis one which is based on Local 
3™s ability to organize employees in light of its territorial juris-
diction.  If that is not the same as, it certainly is quite close to 
contending that the Board should endorse a bargaining unit 
based upon the extent to which a labor organization can organ-
ize employees.  That, of course, would be a conclusion which is 
contrary to the prohibition of Section 9(c)(5) of the Act.  Even 
if that is not so, however, the fact remains that the situation 
presented here is not one where the competing unit choices are 
between single location and em
ployerwide bargaining units. 
While the Rockford employees at issue are classified gener-
ally as warehouse employees, 
as are Respondent™s other em-
ployees whom Local 3 represents, ﬁa generic classification may 
not be the controlling factor,ﬂ 
Regency House
, 171 NLRB 1347Œ1348 (1968), in evaluating community of interest.  For 
approximately 8 months Rockfo
rd warehouse employees, after 
having cleared out Continental™
s merchandise and equipment, worked essentially as dockwor
kers at an empty warehouse: 
they unloaded merchandise delivered by truck from Elk Grove 
Village, allocated it on the dock among local retailers, and re-
loaded it for delivery to those customers.  No split aisle, full-
case flow rack or yellow racki
ng operations are performed at 
Rockford by warehouse employees 
assigned there, in contrast to operations at Elk Grove Village where such areas do exist 
and are staffed by warehouse employees who rotate through 
them, as well as through 
the bulk warehouse there. 
Of course, the duties performed by Elk Grove Village em-
ployees classified as warehouse 
employees are similar to the 
more limited duties performed at 
Rockford by similarly classi-

fied employees.  Nevertheless, Mueller conceded that, even 
with the October addition of
 bulk warehouse operations at 
Rockford, warehouse ﬁskills are lesser at the Rockford facility 
than they are at Elk Grove.ﬂ  Accordingly, though the differ-
ence in job skills may not be extensive, there is a distinction 
between those which suffice to work as a Rockford warehouse 
employee and the relatively greater skill necessary to work in 
the split aisle, full-case flow rack, yellowing racking and bulk 
warehouse areas at 
Elk Grove Village. 
For at least the first 9 months
 of Respondent™s operation of 
the former Continental Rockford facility, that facility™s contin-
ued operation was dependent on receipt of all product from Elk 
Grove Village.  That is, to conduct its exclusively cross-
docking operations, spirits had to be received daily from Elk 
Grove Village, so that they could be unloaded and reloaded for 

local delivery.  But, there wa
s an obvious difference between 
the manner in which Respondent had been conducting cross-
docking in Rockford before January 9 and the manner in which 
it did so after that date.  For,
 no warehouse employees had been 
employed regularly in Rockford by Respondent prior to Janu-
ary 9.  In contrast, Bessert, Bredeson, and Cornelius were em-
ployed permanently there by Respondent after January 9.  Con-
sequently, while Respondent co
nducted cross-docking opera-
tions at Rockford before and after that date, there was a differ-
ence between those cross-docki
ng operations and that differ-
ence pertained directly to em
ployment of warehouse employ-
ees. 
In the course of performing th
eir ordinary duties at Rock-
ford, there is no evidence that Bessert, Bredeson, and Cornelius 
come into contact with warehouse employees from Respon-
dent™s other facilities.  True, the three Rockford warehouse 
employees have daily contact with truckdrivers making deliver-
ies from Elk Grove Village.  Even so, those truckdrivers are 
represented in a unit separate from the one to which Respon-
dent chose to accrete the three Rockford warehouse employees.  
Consequently, such da
ily contact hardly serves to show any 
community of interest with other employees in the unit to 

which Respondent accreted Bessert
, Bredeson, and Cornelius.  
As to those other employees, they have no contact with the 

warehouse employees who work regularly in Rockford. 
Obviously, the foregoing distinctions between warehouse 
employees working at Respondent™s various northern Illinois 
facilities would be mitigated if there has been ongoing perma-
nent and temporary interchang
e of warehouse employees be-
tween Rockford and those other facilities.  Movement of per-
sonnel between locations is a ﬁm
ost reliable indicium of com-
mon interests among employees [a
rising from] similarity of 
skills, duties, and working conditions,ﬂ 
Pacific Southwest Air-
lines v. NLRB
, 587 F.2d 1032, 1042 (9th Cir. 1978), inasmuch 
as employees would be working t
ogether for significant periods 
in the normal course of perfor
ming their duties.  Absent com-
mon representation, interchange between employee groups may 
breed ﬁfriction between employ
ees and chaos in labor rela-
tions,ﬂ since ﬁsome employees 
[are] under union rules as to 
wages, hours, seniority, grievance procedures, etc. when the 
employees working beside them
 in the same category [are] 
not.ﬂ  NLRB v. Purity Food Stores, 
379 F.2d 497, 501 (1st Cir. 
1967), cert. denied 389 U.S. 959 (1967). 
Here, there is no evidence of either temporary or permanent 
interchange between warehouse em
ployees working ordinarily 
at Respondent™s Rockford facility and similarly classified em-
ployees who work regularly for it at Rolling Meadows or at the 
more recently opened Wood Dale bulk warehouse.  That is, no 
Rockford warehouse employee has ever worked, permanently 
or temporarily, at Rolling 
Meadows or Wood Dale.  And no 
warehouse employee from either of those two facilities has ever 

been assigned, permanently or temporarily, to work at Rock-
ford for Respondent. 
No warehouse employee has ever been transferred perma-
nently from Respondent™s Rockford
 facility to its Elk Grove 
Village distribution center.  Conversely, on only a single occa-
sion has there been a permanent transfer of warehouse employ-
ees from that distribution center to Rockford.  That did not 
occur until Respondent initiated a second shift at Rockford, 
over a half-year after the Rockford accretion had been effected.  
There is no evidence which would show that, at the time of that 
accretion, Respondent had contemplated starting a second shift 
at Rockford. 
When Respondent did decide to initiate a second Rockford 
shift, two employeesŠMarc 
Brennan and Rick NelsonŠwere 
transferred from Elk Grove Village to Rockford to staff that 

shift, along with Bredeson who transferred from day-to-night 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184shift.  It should not escape notic
e, however, that neither Bren-
nan nor Nelson was a senior Elk Grove Village warehouse 
employee who had been offered an opportunity to bid for trans-
fer to Rockford, pursuant to article 26 of Respondent™s collec-
tive-bargaining contract with Local
 3.  Instead, testified Muel-
ler, ﬁThey were hired [by Respondent] because we needed their 

help at Elk Grove and we knew th
at at some point in time we 
were going to start up a night sh
iftﬂ at Rockford.  Thus, their 
eventual employment there did not arise from usual application 
of the provisions of the contract with Local 3 to Rockford.  
Rather than following that contract™s provisions, Respondent 
hired two employeesŠwho had worked for Continental at 
Rockford prior to January 9Šand utilized them at Elk Grove 
Village until a second shift was initiated at Rockford.  Then, 
seemingly without regard to the 
contract with Local 3, Respon-
dent simply transferred those 
newly hired employees to Rock-
ford.  Their one-time transfer there hardly supplies substantial 
evidence of significant permanent interchange between the 
Rockford warehouse and Respondent™s other warehouse facili-
ties. That leaves for considerati
on temporary interchange: tempo-
rary transfers of warehouse employees between Rockford and 
Respondent™s other facilities for only limited peri
ods.  There is no evidence that any warehouse employees assigned to Rolling 
Meadows or Wood Dale have ever 
been sent to work temporar-
ily at Rockford.  Nor is there 
evidence that Rockford warehouse 
employees have been sent to work temporarily at Rolling 
Meadows or Wood Dale. The evidence as to similar transfers from Elk Grove Village 
to Rockford shows only infrequent occasions when that has 
occurred.  According to Mueller,
 two individuals were sent for 
ﬁa couple of nights after [Brennan and Nelson] startedﬂ at 
Rockford to ﬁwalk[ ] them through what they needed to do at 
the night shift at . . . Rockford,ﬂ and, in addition, a warehouse 
employee is sent to Rockford, for ﬁ3/4 daysﬂ ideally ﬁquar-
terly,ﬂ to check and prepare for shipment to Elk Grove Village 

inventory which has become unsal
eable.  That latter situation, 
of course, would not have been occurring before the second 

shift had been initiated at Rockford.  For, once Continental™s 
inventory had been finally cleared from Rockford during late 
February, no inventory was wa
rehoused there until Respondent created a second Rockford shift and began warehousing Rock-
ford-oriented product there. 
There is evidence, from timecards discussed below, that 
Brennan and Nelson had worked
 occasionally at Rockford, 
before they had been transferred permanently there and while 
they were still assigned to Elk Grove Village.  For example, 
both worked at Rockford on April 12, which appears to be the 
first time that either had done so.  Brennan then worked there on May 22, 24, 30, and 31, on J
une 20, 27, and 28, on July 25 
and 26, and with a fair degree
 of regularity during August and 
September, immediately before the second shift started there.  
After April 12, Nelson worked at Rockford on June 14, on Au-

gust 26 and 27, and fairly regularly during September.  Yet, 
both these employees had been hired for the specific purpose of 
eventually transferring them to Rockford.  So, though nomi-
nally assigned to Elk Grove Villa
ge, it is not surprising that 
they would have spent some time working at Rockford and, 
moreover, that the frequency with which they had done so 
would increase as initiation of
 the second shift there ap-
proached.  Significantly, since their permanent transfers to 

Rockford, neither Brennan nor Nelson has performed any work 
at Elk Grove Village, nor at any of Respondent™s other facili-
ties. As to Bessert, Bredeson, and Cornelius, the record discloses 
evidence that each has worked temporarily at Elk Grove Vil-
lage since January 9.  But, not 
so much as would necessitate a 
conclusion that such work create
d a community of interest be-
tween them and Elk Grove Vill
age warehouse employees, and 
destroyed any separate communi
ty of interest among those 
Rockford warehouse employees. 
Kotlarz testified that Ruane will make requests for ware-
house employees to work at 
Elk Grove Village based on, ﬁAvailability.  For example, ov
ertime is available on a regular 
basis.  If there™s a specific situation, he will call me and request, 
ask me . . . to notify personnel to report to Elk Grove Village.ﬂ  
Still, so far as the evidence shows, such requests do not give 
rise to obligations on the part of Rockford warehouse employ-
ees.  That is, there is no evidence showing that Rockford em-
ployees must report to Elk Grove Village, or elsewhere, for 
overtime work.  In fact, not until Saturday, February 10Ša 
month after the accretionŠdid any one of the Rockford ware-
house employees, Randy Bredeson, workŠon a SaturdayŠat 
Elk Grove Village. Seemingly, the most reliable evidence of work history since 
January 9 would be the timecar
ds of Bessert, Bredeson, and Cornelius.  Timecards for them were received into evidence (R. 
Exh. 2), as well as for Brennan and Nelson.  Those timecards 
cover the period January 9 thro
ugh the weekly pay period end-
ing Tuesday, November 5.  Howeve
r, review of them is not so 
helpful in reaching firm conclusi
ons as might be anticipated. 
Initial testimony appeared to show that timeclock-stamped 
entries could be relied on to show presence at Rockford, while 
handwritten entries reflected presence at Elk Grove Village.  
Thus, if an employee stamped in 
or out on a particular day and, 
then, handwrote an out or in time, respectively, for that same 
day, it could be concluded that such entries showed a workday 
split between Rockford and Elk Grove Village.  But, it turned 
out that such a conclusion coul
d not so readily be reached. 
Occasionally, the Rockford timeclock malfunctions, leaving 
warehouse employees there no choi
ce but to handwrite their 
arrival and departure times, so
metimes bothŠsuch as for the 
workweeks ending March 26 through April 16 when the time-
clock was inoperative for that entire period.  Indeed, individual 
handwritten entries for arrivals
 and departures on particular 
days before and after that 4-week period are not reliable indica-
tors of work at Elk Grove Village.  For example, Bessert™s and 
Bredeson™s January timecards s
how handwritten entries for 2 days, while those of Cornelius show one handwritten entry.  
Yet, Kotlarz testified that none of the Rockford warehouse 
employees had worked at Elk Grove Village before Bredeson 
had done so on one February Saturday.  In fact, confusion as to 
what could be discerned from the faces of those timecards 
eventually led Respondent to abandon its effort, during the 
hearing, to introduce an abstract prepared on the basis of the 
timecards. 
 JUDGE & DOLPH, LTD. 185From the timecards and the other evidence, four conclusions 
seem fairly firm with regard 
to Rockford warehouse employees 
working temporarily at other locat
ions since January 9.  First, 
there is no evidence that any Rockford warehouse employee 
ever worked at Rolling Meadows, Quality House, or, after it 
opened mid-year, Wood Dale.  Sec
ond, at most Bessert worked a total of 3 days at Elk Grove Village from January 9 through 
November 14.  One of those days was for training on returns.  
Third, at most Cornelius worked 2 days at Elk Grove Village.  
One of those days, and 1 of the other 2 days that Bessert had 
work there, had been due to, according to Kotlarz, ﬁa problem 
in the warehouseﬂ at Elk Grove V
illage.  As to that day, the 
Board has held that it doe
s not ﬁfind it significant that . . . instances of transfer may arise as a result of emergency 
conditions, since any community of 
interest created thereby . . . 
is merely temporary.ﬂ  
Long Island College Hospital
, 239 NLRB 1135, 1138 (1978).  Finally, as pointed out above, nei-
ther Brennan nor Nelson has worked at Elk Grove Village since 
being permanently transferred to Rockford. 
That leaves for considerati
on one Rockford warehouse em-
ployee who did work fairly regularly at Elk Grove Village after 
January.  That is Bredeson.  So
 far as the timecards and other 
evidence reveals, he performed only overtime work at Elk 
Grove Village.  That is, having 
completed full workweek shifts 
at Rockford, he worked overtime at Elk Grove Village on Sat-

urdays and Sundays, though Kotlarz testified that Bredeson had 
also been working overtime there during Monday evenings 
since the second Rockford shift had been created.  The issue 
which emerges from Bredeson™s overtime work is whether a 
community of interest can be pr
edicated on essentially a single 
employee™s choice to regularly volunteer for overtime work at 

another location when such work is not ordinarily required as 
part of that employee™s, or an
y other employee™s, usual job. 
To conclude that a community of 
interest arises as a result of 
a single employee™s choice to work overtime at another location 
is to effectively hold the tempor
ary interchange factor hostage 
to the whim of that employee.  There is no evidence that Bre-
deson had been required by Responde
nt, as part of his duties as 
a Rockford warehouse employee, to work overtime at Elk 

Grove Village.  So far as the re
cord shows, his decision to vol-
unteer for that overtime had been for his own benefit and not 
because he had been expected by Respondent to volunteer for 
such work as part of his ordina
ry duties.  Had he, like Bessert, 
chosen not to volunteer for Elk Grove Village overtime work, 
there is no evidence that he ever would have worked there and 
there would be no issue of te
mporary interchange.  Indeed, 
should Bredeson suddenly decide
 to cease volunteering for 
mostly weekend overtime work at Elk Grove Village, there 
would no longer be any significant temporary interchange be-
tween the two facilities. 
In evaluating community of in
terest, ﬁthe overriding policy 
of the Act is in favor of the interest in employees to be repre-
sented by a representative of their own choosing for the pur-
pose of collective bargaining.ﬂ  
NLRB v. Western & Southern 
Life Insurance Co.
, 391 F.2d 119, 123 (3d Cir. 1968), cert. 
denied 393 U.S. 978 (1968).  See also, 
Meijer, Inc. v. NLRB
, 564 F.2d 737, 743 (6th Cir. 1977).  Even so, the Board has long 

held that subjective desires of
 particular employees are not 
ﬁgenerally relevant in Bo
ard unit determinations.ﬂ  Ideal Laun-dry & Dry Cleaning Co.
, 152 NLRB 1130Œ1131 fn. 6 (1965).  
To allow the temporary intercha
nge factor to be governed by 
the discretionary overtime requests of a single employee is 

effectively to allow that factor to be governed by the desire of 
that particular employee.  And 
it should not escape notice that 
there is no evidence that, during his overtime work at Elk 
Grove Village, Bredeson had performed other than bulk ware-
house work or had come into co
ntact with any significant num-
ber of Elk Grove Villag
e warehouse employees. 
Even according weight to Bredeson™s volunteered overtime 
work at Elk Grove Village, and to Brennan™s and Nelson™s 
temporary work at Rockford before being permanently trans-
ferred there, whatever temporary interchange that shows is not 
substantial enough to overcome the totality of the evidence 
showing a lack of substantial interchange between Rockford 
and Respondent™s facilities at 
Elk Grove Village, Rolling 
Meadows, Quality House and Wood Dale.  There is no evi-
dence that Bessert or Corneliu
sŠnor Brennan or Nelson, once 
transferred to RockfordŠworked temporarily at Respondent™s 
other facilities on a significant number of occasions.  Nor is 
there evidence of significant temporary work at Rockford by 
warehouse employees from Respondent
™s other facilities.  No warehouse employee has ever b
een transferred permanently 
from Rockford to Respondent™s other warehouses.  On only a 
single occasion, in connection with a change in operations at 
Rockford, have employees been transferred to Rockford from 

one of Respondent™s other facilitie
s.  There is no evidence that 
such a change in Rockford opera
tions had been anticipated, or 
could fairly have been anticipated, at the time of the accretion.  
Further, those two employees 
did not begin working at Elk 
Grove Village until Respondent began planning for a second 

shift at Rockford and hired those two employees to eventually 
staff that shift there. 
Another factor significant in 
evaluating community of inter-
est is supervision.  This factor is meaningful because, where 

separate supervision exists at each of multiple locations, ﬁday-
to-day problems and concerns among the employees at one 
location may not necessarily be shared by employees who are 
separately supervised at another location.ﬂ  (Footnote omitted.)  
Renzetti™s Market, 
238 NLRB 174Œ175 (1978).  A finding of 
separate community of interest is
 not contingent on local super-
vision exercising the full extent of powers which a supervisor 
can exercise as, for example, enumerated in Section 2(11) of 
the Act.  It does contemplate, 
however, ﬁauthority beyond mere 
power to implement centrally formulated policies.ﬂ  
NLRB v. 
Wolverine World Wide, Inc.
, 477 F.2d 969, 970 (6th Cir. 1973).  
ﬁ[W]hat is most relevant is whether or not the employees at a 
[single location or area] perform their day-to-day work under 
the immediate supervision of one who is involved in rating 
their performance and in affecti
ng their job status and who is 
personally involved with the da
ily matters which make up their 
grievances and routine problems.ﬂ  Ibid. 
Here, there is considerable 
centralization of warehouse su-pervision at Respondent™s Elk 
Grove Village distribution cen-
ter.  Personnel policies and proc
edures are centrally formulated 

and administered from that location for all warehouse employ-
ees.  All warehouse employees are subject to ultimate supervi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186sion by Mueller and, more directly, by Ruane.  Between them, 
the numbers of warehouse employees to be employed at each 
facility are determined, work schedules for each facility are set, 
the necessity for overtime at each location is evaluated, and 
vacation requests are approved or denied. 
Nevertheless, Mueller conceded 
that he had only ﬁbeen to 
Rockford twice in my career.ﬂ  Further, while he claimed that 
Ruane ﬁis in contact with the other facilities on a daily basis,ﬂ 
Mueller gave no testimony showing that Ruane had been to 
Rockford on any regular basis, nor is there evidence that Ruane 
had gone there even on a single occasion since January 9.  To 
the contrary, Bessert testified that he had never been introduced 
or spoken to Ruane.  Consequently, so far as the record shows, 
Ruane and Mueller exercise their control over Rockford ware-
house employees from Elk Grove Village and ﬁit would be an 
extraordinary feat to exercise [such] control on a day to day 
basis.ﬂ  
Prudential Insurance Co
. of America v. NLRB
, 529 
F.2d 66, 68 (6th Cir. 1976), cert. denied 425 U.S. 975 (1976). 
Obviously, Respondent™s ware
house jobs are fairly well-
defined and were especially so
 at Rockford while operations 
there had been confined to cross-docking.  Even so, Kotlarz, an 
admitted statutory supervisor, is present at that facility on a 
day-to-day basis.  While his pr
imary responsibility now appears 
to pertain to sales, the record shows that he is able to exercise 

some meaningful authority over Rockford warehouse employ-
ees, ﬁbeyond mere power to impl
ement centrally formulated 
policies.ﬂ  Ibid. 
Most significantly, Mueller testif
ied that ordinarily Ruane in-
terviews prospective warehouse 
employees and brings his rec-
ommendations, based on those interviews, to Mueller for ﬁthe 
final decision as to whether or not we will hireﬂ them.  But, 
Ruane did not interview Bessert, Bredeson, or Cornelius.  In-
stead, testified Kotlarz, ﬁOn th
e 29th of December, I had re-
ceived a call from Chris Mueller concerning the availability of 

having them warehousemen work 
for [Respondent] and at that 
time gave the recommendation to himﬂ to hire Bessert, Bre-
deson, and Cornelius. 
Even later, well after the Rockford warehouse employees 
had been accreted to Local 3™
s bargaining unit, it had been 
Kotlarz who had recommended that Brennan and Nelson be 

hired for the second shift then being planned for Rockford:  ﬁI 
gave a recommendation to Chris 
Mueller when he had called 
me and says we want to start up a night crew, and I gave rec-

ommendation as to personnel . . . for that.ﬂ  Mueller also fol-
lowed that recommendation, Brennan and Nelson were hired by 
Respondent, and those two employ
ees were eventually assigned 
to the Rockford warehouse night shift.  All that occurred, so far 
as the record discloses, with no role whatsoever being played 
by Ruane.  Nor is there any evidence that Ruane had been in-
volved in any way in the selec
tion of Bessert, Bredeson, and 
Cornelius for hire during January
.  There is no evidence that 
Ruane ever interviewed any of those five employees.  There is 
no evidence that he made any recommendation in connection 
with the selection of any one 
of them for employment with 
Respondent.  Instead, it had been the Rockford-based Kotlarz 
who made the recommendations which were effective in con-
nection with hiring those 
five warehouse employees. 
Beyond hiring, the record s
hows that Kotlarz possesses au-
thority, within limits, to authorize overtime work by warehouse 
employees at Rockford.  Ruane must approve overtime work on 
Saturdays and Sundays.  And Ruane must approve overtime 
whenever more than 3 hours of it must be authorized.  Within 
those limitations, however, neither Mueller nor Ruane appears 
to become involved whenever what Mueller referred to as 
ﬁgeneral course of doing businessﬂ overtimeŠﬁan hour, an 
hour-and-a-half of extra time to get the trucks done and outﬂ 
during a workdayŠis authorized.  So far as the evidence dis-
closes, Kotlarz alone makes deci
sions in connection with that overtime at the Rockford warehouse. 
Such overtime at Rockford is not
 insignificant.  For example, 
the timecards show that for th
e weekly pay period ending Janu-
ary 30, Bessert and Bredeson each worked a total of 7-1/2 
hours of overtime, while Cornelius worked a total of 6 hours of 
overtime.  Those figures are not 
unusual.  During any particular 
weekly pay period thereafter, 
overtimeŠvarying between 1/2 
hour and 2 to 3 hours at a timeŠhave been worked by Rock-
ford warehouse employees.  Ac
cordingly, earnings from over-
time work appear to constitute a significant portion of the in-

come of warehouse employees who work there.  Thus, the 
power to authorize it cannot be disregarded as somehow insig-
nificant in its affects on those employees. 
Kotlarz also approves at least so
me requests for time off.  ﬁIf 
it was just a day™s situation and it did not interfere with the 
normal course of operations and we
 were covered,ﬂ he testified, 
ﬁI wouldn™t notify [Ruane] about it for a day.ﬂ  Of course, such 
notice represents no more than after-the-fact notification of 
action already authorized and take
n.  A like situation prevails 
regarding vacation requests.  Ru
ane must approve them.  But, 
Kotlarz testified that, in practi
ce, so long as vacations of two Rockford warehouse employees do not overlap, or do not oth-
erwise interfere with Rockford operations, he can and does 
approve vacation requests, without
 prior authorization by   
Ruane.   
The significance of that aut
hority should not be minimized, 
since the timecards show that Rockford warehouse employees 
have taken both days off and vacations.  No one from Elk 
Grove Village, or from any of Respondent™s other facilities, has 
been sent to replace those employees at Rockford whenever 
they have taken off for a day or have gone on vacation.  Ac-
cordingly, it would appear that
 all of those days off and vaca-
tions were approved locally by 
Kotlarz.  Such approval is evi-
dence of the type of personal involvement by Kotlarz ﬁwith the 
daily matters which make up . . 
. routine problemsﬂ of Rock-ford warehouse employees.  
Renzetti™s Market, 
supra. 
There is no evidence pertaining to such subjects as perform-
ance ratings and grievances.  Perh
aps such situations have not 
arisen since January 9, else one
 or the other party would have 
presented evidence addressing them.  Even so, it is difficult to 

ascertain how either Ruane or Mueller could evaluate and rate 
the performances of Rockford warehouse employees, since 
neither of those Elk Grove Village officials has been at Rock-
ford with any degree of regularity.  Similarly, the infrequency 
of visits there by them leaves it unlikely that either Elk Grove 
Village official would be pres
ent whenever a lone Rockford 
warehouse employee, or some of 
them, voiced the type of com-
 JUDGE & DOLPH, LTD. 187plaint which might ﬁserve as both a natural prelude to, and an 
efficient substitute for, the filing of a formal grievance.ﬂ  
NLRB v. City Disposal Systems, 465 U.S. 822, 836Œ837 (1984).  In the circumstance, Kotlarz appears to be the first-line of supervision 
who would receive and try initially to resolve such complaints. 
In the final analysis, no supervisor or manager, save an 
owner, exercises unbridled authority.  Every one of them is 
subordinated to higher authority 
exercised by someone else.  
Every one of them possesses aut
hority which to some degree is 
circumscribed.  Here, Kotlarz 
is subject to Respondent™s gen-
eral policies and, also, to the guidelines within which Mueller 
and Ruane allow him to operate at Rockford.  Within those 
guidelines, however, Kotlarz appears to exercise meaningful 
authority over employees whom 
he recommended be hired by 
Respondent.  As to yet untested 
areas, Kotlarz also appears to 
be the logical official, as opposed to the infrequently present 
Mueller and Ruane, to address, at least initially, situations 
which arise at the Rockford warehouse.  In consequence, he possesses more than ﬁmere power to implement centrally for-
mulated policies,ﬂ 
NLRB v. Wolverine World Wide, 
supra, and exercises powers which affect Rockford warehouse employees 
in a manner that ﬁmay not necessarily be shared by employees 
who are separately supervised at,ﬂ 
Renzetti™s Market, 
supra, Respondent™s other warehouse facilities. 
In sum, there are some community-of-interest factors which 
would support an employerwide bargaining unit of Respon-
dent™s warehouse employees: cent
ralized administrative, sales 
and managerial contro
l, similarly classified employees perform-
ing duties which are similar, some permanent and temporary 
interchange of employees between warehouse facilities.  How-
ever, an employerwide unit wa
s not created when Respondent 
accreted warehouse employees employed at Rockford to the 
warehouse unit then being represented by Local 3.  Instead, the 
scope of the unit created was one which accommodated the 
territorial jurisdiction within which Local 3 was able to repre-
sent employees and excluded em
ployees employed at Respon-
dent™s Peoria distribution center.  There is no evidence that 
such a unit corresponds to any administrative division of Re-
spondent™s operation. Beyond that, as described above, there is significant geo-
graphic separation between Rockford and the other facilities in 
the unit created as a result of
 the accretion; warehouse opera-
tions at Rockford are not as ex
tensive as those conducted at Elk 
Grove Village; Rockford warehouse employees at Rockford do 
not work in all of the areas in which similarly classified Elk 
Grove Village employees work; warehouse employees at Rock-
ford perform less diverse duties which require lesser skills than 
warehouse employees at Elk Gr
ove Village where the prepon-
derant majority of Respondent™s northern Illinois warehouse 
employees work; there is no daily or even regular contract be-
tween warehouse employees at Ro
ckford and those at Respon-
dent™s other facilities; Rockford
 employees have been locally 
recommended for hire and there has been only a single instance 
of permanent transfer to Rockford of warehouse employees 
from any of Respondent™s other f
acilities, with no transfer of Rockford employees to any of 
Respondent™s other facilities; what temporary interchange has occurred between Rockford 
and other facilities has been insignificant, save for a single 
Rockford employee who has volunteered for warehouse work 
at Elk Grove Village which is not an incident of his ordinary 
duties and which is performed in addition to his ordinary duties 
at Rockford; there is meaningful separate immediate supervi-
sion of Rockford warehouse employ
ees; and, there is a history 
of bargaining for Rockford warehouse employees on a single-

facility basis.  These factors show that, had it been afforded the 
opportunity to do so, the Board likely would have concluded 
that Respondent™s Rockford warehouse employees constitute a 
separate appropriate bargaining unit within the meaning of 
Section 9(b) of the Act. 
The Board was not afforded that opportunity.  Instead, Re-
spondent accreted the Rockford warehouse employees to the 
somewhat distant bargaining unit represented by Local 3.  
However, Local 3 had no claim to represent those Rockford 
warehouse employees.  There is no after-acquired provision in 
its collective-bargaining contract
 with Respondent.  Absent the 
unlawful assistance of Respondent, it had no authorization by 
Rockford warehouse employees 
to act as their collective-
bargaining agent.  To the cont
rary, those employees had been 
members of the Union until unlawfully forced to withdraw their 
membership in order to become employed by Respondent at 
Rockford.  In the totality of the foregoing circumstances, a 
preponderance of the credible ev
idence establishes that Re-
spondent unlawfully accreted Ro
ckford warehouse employees 
to the unit represented by Local 3, unlawfully recognized Local 
3 as the bargaining agent of those employees, and unlawfully 
applied Local 3™s contract to the Rockford warehouse employ-
ees, all in violation of Section 8(a)(2) and (1) of the Act. 
CONCLUSION OF LAW 
Judge & Dolph, Ltd., a Division of Wirtz Corporation has 
committed unfair labor practices affecting commerce by accret-
ing newly hired warehouse employee
s at Rockford, Illinois, to a 
bargaining unit of warehouse employees employed at other 
northern Illinois facilities, by compelling those Rockford em-
ployees to withdraw their membership in Teamsters Local Un-
ion No. 325 and become members of Liquor and Wine Sales Representatives, Warehousemen, Cl
erical, Distillery, Rectify-
ing, Tire, Plastic and Allied Workers™ Union, Local No. 3 as a 
condition of being employed at Rockford, and by recognizing 
and applying the terms of the contract with Local 3 to Rockford 
warehouse employees at a time when Local 3 was not the des-
ignated collective-bargaining agen
t of those employees, in vio-
lation of Section 8(a)(2) and (1) of the Act. 
REMEDY Having concluded that Judge & Dolph, Ltd., a Division of 
Wirtz Corporation has engaged in unfair labor practices, I shall 
recommend that it be ordered to cease and desist therefrom and, 
further, that it be ordered to take certain affirmative action to 

effectuate the policies of the Act.  With respect to the latter, it 
shall be ordered to withdraw recognition of Liquor and Wine 
Sales Representatives, Warehousemen, Clerical, Distillery, 
Rectifying, Tire, Plastic and Allied Workers™ Union, Local No. 
3 as the bargaining agent of 
warehouse employees working at 
Judge & Dolph™s Rockford, Illinois facility and, further, to 

cease applying its collective-bargaining contract with Local 3 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188to Rockford warehouse employees, 
provided that this remedy 
does not require Judge & Dolph to
 withdraw or eliminate any 
wages or benefits enjoyed by Rockford warehouse employees 
as a result of application of that 
contract to them.  In addition, it 
shall be ordered to reimburse 
all former and present warehouse 
employees whom it has employed in Rockford for dues, fees, 
and any other money paid by them
, or deducted from their pay, 
to comply with the union-security provisions of the collective-
bargaining contract with Local 3 which was unlawfully applied 
to them, with interest on am
ounts owing as computed in New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
8 ORDER Judge & Dolph, Ltd., a Division of Wirtz Corporation, Rock-
ford, Illinois, its officers, agen
ts, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Demanding as a condition of employment that employ-
ees withdraw from membership in Teamsters Local Union No. 
325, or any other labor organization. 
(b)  Accreting to an existing bargaining unit employees at a 
newly acquired facility where that facility can constitute a sepa-
rate appropriate bargaining uni
t and where the employees at 
that facility have not authorized the representative of that exist-
ing bargaining unit to act as their collective-bargaining agent. 
(c)  Demanding as a condition of employment at its Rock-
ford, Illinois facility that 
warehouse employees become and 
remain members of Liquor and 
Wine Sales Representatives, 
Warehousemen, Clerical, Distillery, Rectif
ying, Tire, Plastic 
and Allied Workers™ Union, Local No. 3 unless and until it has 
been certified by Board as the exclusive bargaining representa-
tive of Rockford warehouse employees in an appropriate bar-
gaining unit. 
(d)  Recognizing Local No. 3 as the exclusive collective-
bargaining agent of warehouse employees employed at its 
Rockford, Illinois facility unless and until Local No. 3 has been 
certified by the Board as the exclusive bargaining representa-
tive of Rockford warehouse employees in an appropriate bar-
gaining unit. 
(e)  Applying the terms of its 
collective-bargaining contract 
with Local 3 to warehouse empl
oyees employed at its Rock-
ford, Illinois facility, provided that this does not require with-
drawal or elimination of wages or other terms and conditions of 
employment established at Rockfo
rd as a result of application 
of that contract to Rockford warehouse employees. 
(f)  In any like or related ma
nner interfering with, restrain-
ing, or coercing employees in th
e exercise of rights guaranteed 
them by the National Labor Relations Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
                                                          
                                                           
8 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusion, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(a)  Withdraw recognition of Local 3 as the bargaining agent of warehouse employees employed at its Rockford, Illinois 
facility. 
(b)  Reimburse all warehouse 
employees empl
oyed at its 
Rockford, Illinois facility since January 9, 1996, for dues, fees, 
and other money which they have been compelled to pay to, or 
which have been deducted from their pay for, Local 3 to com-
ply with union-security provisio
ns of the collective-bargaining 
contract unlawfully applied to Rockford warehouse employees, 

in the manner set forth in the remedy section of this decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying all pay-
roll and other records necessary to analyze the amounts to be 
reimbursed to Rockford wareho
use employees under the terms 
of this Order. (d)  Within 14 days after service by the Region, post at its 
Rockford, Illinois facility copies of the attached notice marked 
ﬁAppendix.ﬂ9  Copies of the notice, on forms provided by the 
Regional Director for Region 33, after being signed by its au-

thorized representative, shall be
 posted by Judge & Dolph, Ltd., 
a Division of Wirtz Corporation and be maintained by it for 60 
consecutive days in conspicuou
s places, including all places 
where notices to employees are customarily posted.  It shall 

take reasonable steps to ensure that the notices are not altered, 
defaced or covered by any other material.  In the event that, 
during the pendency of these proceedings, it has gone out of 
business or closed the Rockford facility involved in these pro-
ceedings, Judge & Dolph, Ltd., a Division of Wirtz Corporation 
shall duplicate and mail, at its own expense, a copy of the no-
tice to all employees employed by it at Rockford at any time 
since January 9, 1996. 
(e)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to steps that it has 
taken to comply. 
 9 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 JUDGE & DOLPH, LTD. 189  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT as a condition of
 employment demand that 
you withdraw from membership in Teamsters Local Union No. 
325, or any other labor organization. 
WE WILL NOT accrete to an existing bargaining unit em-
ployees at a newly acquired facility where that facility can con-
stitute a separate appropriate collective-bargaining unit and 
where those employees have not designated the representative 

of that existing bargaining unit to act as their collective-
bargaining agent. 
WE WILL NOT demand as a condition of employment at 
our Rockford, Illinois facility that warehouse employees be-
come and remain members of Li
quor and Wine Sales Represen-
tatives, Warehousemen, Clerical, Distillery, Rectifying, Tire, 
Plastic and Allied Workers™ Un
ion, Local No. 3, unless and 
until it has been certified by the Board as the exclusive bargain-

ing representative of Rockfo
rd warehouse employees in an 
appropriate bargaining unit. 
WE WILL NOT recognize Local No. 3 as the exclusive col-
lective-bargaining agent of wa
rehouse employees 
employed at 
our Rockford, Illinois facility unless and until it has been certi-
fied by the Board as the exclusive bargaining representative of 
Rockford warehouse employees in an appropriate bargaining 
unit. WE WILL NOT apply the terms 
of our collective-bargaining 
contract with Local No. 3 to 
warehouse employees employed at 
our Rockford, Illinois facility, but this does not require with-
drawal or elimination of wages or other terms and conditions of 
employment which have been es
tablished at Rockford as a 
result of application of that contract to warehouse employees 
working at our Rockford facility. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of your rights protected 
by the National Labor Relations Act. 
WE WILL withdraw recognition 
of Local No. 3 as the bar-
gaining agent of warehouse empl
oyees employed at our Rock-
ford, Illinois facility. 
WE WILL reimburse all Rockfo
rd warehouse employees for 
dues, fees, and other money which 
they have been compelled to 
pay, or which have been deducted from their pay, to comply 
with the union-security provisions of the collective-bargaining 
contract with Local No. 3 which was unlawfully applied to 
those employees, with interest 
to be paid on the amounts which 
are owing. 
 JUDGE & DOLPH, LTD., A DIVISION OF WIRTZ 
CORPORATION 
  